Citation Nr: 0024084	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  00-17 150	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



FINDINGS OF FACT

Following an award of past-due benefits, the Regional Office 
referred this case to the Board of Veterans' Appeals for a 
decision on whether the attorney was eligible under 38 
U.S.C.A. § 5904(d) for the payment of a fee from past-due 
benefits.  



CONCLUSION OF LAW

The Board of Veterans' Appeals has no original jurisdiction 
to adjudicate the issue of eligibility or entitlement to 
attorney fees under direct payment contingency-fee 
agreements.  See 38 U.S.C.A. §§ 5904(d), 7104(a) (West 1991 & 
Supp. 2000); Scates v. Gober, No. 97-875 (U. S. Vet. App. 
August 14, 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from May 1943 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) 
following the issuance of a May 2000 rating decision which 
granted entitlement to service connection for a left 
occipital headache disorder, evaluated as 10 percent 
disabling, effective March 19, 1990.  The rating decision 
also deferred consideration of entitlement to service 
connection for post-traumatic stress disorder and entitlement 
to an increased evaluation for internal hemorrhoids.  This 
award resulted in the payment of past-due benefits to the 
veteran.  

The veteran is represented by L. C. ("the attorney").  In a 
contingency fee agreement signed by the veteran in June 1995, 
the veteran retained the representational services of the 
attorney.  The veteran agreed to a contingent legal fee of 20 
percent of past-due benefits awarded, to be paid by the 
Department of Veterans Affairs (VA) directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claims.  A review of a July 2000 Regional Office 
(RO) award letter to the veteran reflects that 20 percent of 
the past-due benefits payable to the veteran were withheld 
pursuant to the fee agreement.  

In Scates v. Gober, No. 97-875 (U. S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(the Court) held that:

	all issues involving entitlement or eligibility for 
attorney
	fees under direct-payment contingency-fee agreements, as 
	contrasted with the issues of reasonableness and
	excessiveness, must first be addressed by the RO in
	accordance with the normal adjudication procedures and
	cannot be the subject of sua sponte or other original 
(on
	motion) [Board of Veterans' Appeals] review.  Slip op. 
at 4.

Consequently, the Court vacated the Board decision concerning 
the attorney's eligibility for payment of attorney fees 
withheld by the Secretary from past-due benefits for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d), and remanded the matter to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.

This case is the same type of proceeding.  Consequently, 
under Scates, the Board must dismiss the matter of direct-
payment fee eligibility as referred to the Board by the RO 
for want of original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).




ORDER

The matter before the Board is dismissed.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


